 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10
11 DIXIE HUSTON AND JACKIE TONKEL,                   Case No. 4:21-cv-00738-HSG

12                     Plaintiffs,
                                                     ORDER TO EXTEND TIME TO
13                v.                                 PERFORM A JOINT SITE
                                                     INSPECTION OF THE PREMISES PER
14 REYNOLDS RESORTS, LLC; REYNOLDS                   GENERAL ORDER 56
   RESORTS-COSTANOA, LLC; and DOES 1-
15 10, INCLUSIVE,

16                     Defendants.
                                                     Complaint Filed January 29, 2021
17
18
19
20
21
22
23
24
25
26
27
28

     69069648v1
                                                  ORDER
 1                                                   ORDER

 2           The Court, having considered the Stipulation to Extend Time to perform a Joint Site

 3 Inspection of the Premises Per General Order 56 and good cause appearing therefore.
 4                IT IS HEREBY ORDERED that the time for the parties to perform a Joint Site Inspection

 5 of the Premises per General Order 56 is extended to and including June 15, 2021.
 6
 7 IT IS SO ORDERED.
 8
                6/8/2021
     Dated: ______________                    _____________________________________
 9                                            HONORABLE HAYWOOD S. GILLIAM, JR.
                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     69069648v1                                          2
                                                     ORDER
